FEIGN, J.
I concur. I think the appellant is entitled to recover the pecuniary value of the water of which respondents deprived him. That value is to be ascertained after considering the uses to which appellant applied the water, and whatever the money value of such uses was is, I think, the measure of damages. The fact that appellant used the water during certain seasons of the year for .irrigation is one element, the fact that he used it during other seasons of the year to water his live stock is another element, and the fact that he also used it for other purposes is still another element. The money value of all these elements combined constitutes the amount appellant should receive. In this case it appears that the interference with appellant’s source of water supply was caused by the respondents in the pursuit of some lawful enterprise. Under such circumstances neither punitive nor mere speculative damages should be allowed, but appellant’s recovery should be strictly limited to the actual loss or damage he has sustained by reason of being deprived of the use of the water. Of course, if ap^ pellant can from some other source obtain the amount of water of which he was deprived for a sum less than the value thereof as aforesaid, he should be limited in his recovery to the cost of obtaining the water from some other source. Again, if the cost of obtaining the water from some other source is in excess of its value when applied to the purposes I have mentioned above, the appellant should nevertheless be limited to the value of the water, and not to the cost of obtaining the same from some other source. The primary object in view should be to allow appellant such a sum as will compensate him for his loss. No more; no less.
*481STEAUP, J.
I concur in the judgment granting a new trial on the issue of damages. It, in effect, is conceded that the record shows the plaintiff to be the owner in and to the use of at least one-third of a second foot of water, or a quantity, as found, sufficient to irrigate twenty-five acres of land. The plaintiff had appropriated and acquired the water, and by means of a pipe line had conveyed it from springs to his land where he used it for irrigation, watering live stock, and for culinary purposes. The defendants wrongfully appropriated and diverted the waters at the springs, and converted them to their own use. It is conceded that the pipe line has no value except to carry the water from the springs to plaintiff’s land. By the wrongful acts of the defendants the water cannot be returned to flow in the pipe line, and hence the plaintiff is permanently deprived of the water, and his pipe line is rendered wholly valueless. Now, what is the measure of damages? The trial court held the difference between the value of plaintiff’s land with and without the water found to be $1875; and the value of the pipe line found to be $1600. I, too, think the court too much restricted the measure. But I think my Associates also too much restrict it. The water here is treated as personal property and the measure of damages as in an action of conversion, not as trespass to realty. What, then, is the measure ? The loss and injury sustained by the plaintiff as the direct and proximate cause of the conversion. That ordinarily on conversion is the market value of the property converted. But here it is said and conceded that there was no market value. This, because of a scarcity of water in the vicinity, no water was bought and sold on the market; the plaintiff’s water being about all the water there was for some miles around in an arid and mountainous country. He nevertheless is entitled to be made whole for the loss and injury sustained by him directly attributable to the defendants’ wrongful acts. In ascertaining this it is proper to consider the use or uses the plaintiff had made of the *482water, but it should not be restricted alone to that. I think it also proper to consider whatever beneficial use the plaintiff could have made of the water and every purpose for which it could have been used, not some mere speculative or conjectural use or purpose, but one of reasonable certainty and practicability. That is, the plaintiff should be at liberty to show, if he can, any reasonable, practical, and beneficial use which naturally and ordinarily could have been made of the water. The water was his, and he had the right to use it, not only for the purposes for which he had used it, but also for other beneficial purposes for which it could have been used. It was just as valuable and beneficial to him to use it to supply the inhabitants of Sunnyside with water as it was to the defendants to take it and use it for that purpose. So in estimating the value of the water I think the plaintiff should be permitted to show, not only the uses which he had made of the water, but also the uses which naturally and ordinarily could have been made of it.
Now, as to the pipe line. The wrongful acts of the defendants in taking the water and permanently depriving the plaintiff of it not only as a natural and proximate cause, but as an inevitable result, wholly destroyed the pipe line and rendered it useless and valueless. There is no doubt of that. The same wrongful acts of the defendants in converting the water in legal effect also constituted a conversion of the pipe line. Such loss and injury to the plaintiff is just as direct and proximate and just as great as though the defendants had torn up the pipe line and had either used it or had thrown it away. I see no reason why the plaintiff should not be compensated for such loss and injury as measured by the reasonable value of the pipe line at the time of the conversion.